                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

KRIS CRUTCHER, et al.,                                 )
                                                       )
               Plaintiffs,                             )
                                                       )
       v.                                              )       Case No. 6:15-CV-03484-MDH
                                                       )
MULTIPLAN, INC., et al.,                               )
                                                       )
               Defendants.                             )

                                              ORDER

       Before the Court are Defendants Multiplan, Inc. and Private Healthcare Systems, Inc.’s

Motions for Summary Judgment. (Docs. 294 and 370) and Plaintiffs Kris Crutcher and Tri-Lake

Diagnostic Imaging, LLC’s Motions for Summary Judgment. (Docs. 300 and 379). Plaintiffs have

sued Defendants for violations of the Racketeer Influenced and Corrupt Organization Act

(“RICO”), Unjust Enrichment, Civil Conspiracy, Common Law Fraud, and Breach of Contract. 1

(Doc. 33). Plaintiffs, who provide diagnostic medical imaging services to patients, allege that

Defendants, who operate a preferred provider organization (“PPO”), engaged in a “Silent PPO”

scheme to deprive them of substantial revenues to which Plaintiffs were entitled. Defendants in

their Motions ask the Court to hold that (1) Plaintiffs cannot establish the essential elements of its

RICO claims; (2) Plaintiffs’ unjust enrichment claim fails as a matter of law and for lack of

evidence; (3) Plaintiffs’ civil conspiracy claim fails a matter of law; (4) Plaintiffs cannot establish

a claim of fraud; and (5) Plaintiffs’ breach of contract claim fails as a matter of law. Plaintiffs, in

their Motions for Summary Judgment, ask for judgment on their six claims. For the reasons




1
 Plaintiffs have submitted that Count VI of its Amended Complaint, a claim for Accounting and
Disgorgement, is no longer necessary and is withdrawn. (Doc. 315 at 24, n. 47).
                                                  1

        Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 1 of 34
explained below, the Court will grant Defendants’ Motion as to Plaintiffs’ RICO claims, unjust

enrichment claim, civil conspiracy claim, and fraud claim, but deny it in part as to Plaintiffs’ breach

of contract claims. The Court will grant Plaintiffs’ Motion for Summary Judgment as to its breach

of contract claim in part but deny the balance of their motions.

                                            Background

       Plaintiff Tri-Lakes Diagnostic Imaging (“TLDI”), a company owned by Plaintiff Kris

Crutcher, provides diagnostic imaging services to patients in Branson, Missouri. Defendants

operate a PPO, which is an intermediary between health care providers and payors, including

health insurance companies, that pay providers on behalf of their clients. When an insured patient

uses TLDI’s services, it is the insurance company, not the patient, who pays TLDI, excluding any

co-payment or deductible borne by the patient. PPOs create relationships between payors, like

insurance companies, and providers whereby the payors steer patients to providers in the PPO

network. In exchange for the increase in business as a result of being in-network, the provider

agrees to charge the payors a discounted rate. In theory, providers benefit despite receiving lower

payments because they receive an increased volume of customers. Payors, meanwhile benefit from

being able to pay at a discounted rate. The role of the PPO operator is to create and maintain these

networks, determine which patients are in and out of network, and to notify payors of available

discounts they can apply to payments to in-network providers so that payors may pay the provider

the discounted rate.

       In this case, Plaintiffs allege that no PPO agreement existed between them and Defendants.

Plaintiffs also allege that Defendants were involved in a silent PPO scheme. A silent PPO scheme

is an illicit payment scheme whereby the payor rents out their negotiated PPO discount to other

payors who are not entitled to that discount. As a result, providers are paid at discounted rates,



                                                  2

        Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 2 of 34
instead of their usual rates, by payors who are not party to the PPO agreement. 2 Because the third-

party payors are not obligated to steer its customers to the provider but nonetheless pay the

discounted rate, the provider receives none of the benefits of the PPO agreement and bears all of

its costs. Plaintiffs allege they lost significant revenue as a result of Defendants’ scheme.

       a. Corporate History

       Medical Investments of Branson, LLC, was organized as an LLC in Missouri in 1999 with

a business address at 523 State Hwy. 248, Suite 300, Branson, Missouri 65616. That same year, it

registered the fictitious name “Branson Imaging, LLC.” On April 1, 2000, the company entered in

a Provider Agreement contract with a PPO, United Payors and United Providers (“UP&UP”).

Under that contract, the Provider Agreement would be renewed automatically every year unless

either party gave written notice of its intention to terminate the agreement at least ninety days prior

to the expiration of the current one-year term. The contract stated that UP&UP was contracting for

itself and for the benefit of any affiliates having common management and control with UP&UP,

including any subsequently-acquired affiliate. Later, UP&UP was acquired by BCE Emergis




2
 A paradigmatic silent PPO scheme is described in Roche v. Travelers Prop. Cas. Ins. Co., 2008
WL 2875250 at *1 (S.D. Ill. 2008) as such:

       “Essentially, a silent PPO occurs when a payor receives a PPO discount to which
       he is not entitled. For example, suppose a patient with an indemnity insurance plan
       goes to a provider who is part of a PPO. By definition, the patient with an indemnity
       insurance plan is not steered towards a provider, but is free to choose any provider
       he wishes. The patient typically pays a percentage of the total bill and his insurance
       pays the rest. In a silent PPO, after the patient pays his share of the bill and the
       provider submits the outstanding balance to the payor for payment, the payor
       notices that the provider is a member of a PPO. The payor then proceeds to pay the
       provider at the PPO discounted rate instead of the usual and customary rate. If the
       payor and provider are both members of the PPO, this discount payment may
       constitute a breach of the PPO contract. If the payor is not a member of the PPO,
       but pays only the PPO rate, this discount payment may constitute fraud.”
                                                  3

        Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 3 of 34
Corp., which was in turn acquired by Multiplan in 2004. Multiplan also acquired Private

Healthcare Systems, Inc. (“PHCS”) in 2006.3

       On October 2, 2000, Articles of Organization were filed creating Branson Imaging, LLC.

It was organized by the same person at the same business address as Medical Investments of

Branson. Its registered agent and managing partner was Robert Heriford. On April 2, 2001,

Medical Investments of Branson, LLC, cancelled the fictitious name of “Branson Imaging.”

Medical Investments of Branson did not file Articles of Termination until April 17, 2013.

       On January 10, 2003, Articles of Incorporation were filed creating Tri-Lakes Diagnostic

Technologies, Inc. (“TLDT”). Its business address was identical to Branson Imaging’s address.

On February 8, 2003, Robert Heriford, in his capacity as Branson Imaging, LLC’s managing

partner and registered agent, wrote to Blue Cross Blue Shield:

       Effective February 6, 2003, Branson Imaging, LLC is now operating under the new
       name of Tri-Lakes Diagnostic Technologies, Inc. Everything remains the same as
       before. Attached is a W-9 for your convenience.

       Branson Imaging, LLC – Tax ID number of XX-XXXXXXX is now Tri-Lake
       Diagnostic Technologies, Inc. Tax ID number of XX-XXXXXXX.”

       Please note this change.

Soon after, Multiplan changed the provider name and tax identification number (“TIN”) associated

with the Network Agreement to reflect Heriford’s requested changes. An employee of Multiplan

who manages Network Agreements, Nina Conway, testified at deposition that such a change would

not have been made absent a specific request from the provider. TLDT was administratively

dissolved on November 10, 2008.




3
  Because PHCS is a wholly-owned subsidiary of Multiplan, the Court will, when convenient refer
to the defendants collectively as “Multiplan” in this Order.
                                                4

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 4 of 34
       On February 5, 2008, Articles of Organization were filed creating Tri-Lakes Diagnostic

Imaging (“TLDI”) with Kris Crutcher as the registered agent and sole organizer. Its business

address was identical to Branson Imaging’s address. On February 22, 2008, Crutcher wrote to

Multiplan that TDLI was a freestanding imaging facility that had a previous contract with

Multiplan through a radiologist who was no longer affiliated with the facility and that the facility’s

ownership and name had “changed slightly.”

       On May 5, 2008, Crutcher sent a message to Multiplan, stating:

       We have changed our name and EIN. The former name for our company was
       Branson Imaging. The address remains the same as well as the services and imaging
       capabilities we offer. Please make the following changes to update your system . . .

       The billing address is the same as the business address above. We look forward to
       continuing to provide imaging services for our clients. Thank you for your time and
       attention.

On June 9, 2008, Crutcher sent a similar message to Multiplan, where she again asked to substitute

the new name and TIN (Tri-Lakes Diagnostic Imaging, LLC, XX-XXXXXXX) for the old name and

TIN (Branson Imaging, XX-XXXXXXX) in their directory. She also said that she “look[ed] forward

to continued patient service for your clients” and that the “address remains the same as well as the

services we provide.” Crutcher stated she wrote the letter after noticing that Multiplan’s PPO

directory listed Branson Imaging, not TLDI, as an in-network provider. Nina Conway stated that

she understood Crutcher’s correspondence to mean that she was assuming ownership of the

business at that address and meant to continue the Network Agreement that had been in effect

since April 1, 2000, on behalf of TLDI.

       Conway testified at deposition that following the June 9, 2008 letter, Crutcher contacted

Multiplan on numerous occasions to complain that TLDI had not been substituted for Branson

Imaging in the PPO system and was not being treated as in-network. Conway also testified that

Crutcher appealed a number of claims because payors were not being given “in-network” discounts

                                                  5

        Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 5 of 34
by Multiplan after directing patients to TLDI. Multiplan updated its provider name and TIN as

requested by Crutcher.

       Multiplan claims the Provider Agreement between UP&UP and Branson Imaging survived

these acquisitions and transfers, eventually becoming an agreement between Multiplan and TLDI.

Plaintiffs admit that Multiplan acted as if a Provider Agreement existed between itself and TLDI

but deny that any agreement actually existed. There is no evidence that Medical Investments of

Branson, Branson Imaging, TLDT, or TLDI ever provided written notice of its intent to terminate

the Provider Agreement before 2014.

       B. Post-2008 Communications between Multiplan/PHCS and TLDI

       Plaintiffs claim that although they were aware of the Provider Agreement from the

beginning because her payments from insurance companies were routinely subject to Multiplan

discount, they never thought TLDI was actually part of the PPO network. On June 19, 2008,

Crutcher faxed a letter to Multiplan stating that she was interested in joining Multiplan’s network.

She says Multiplan never responded. Because of its nonresponse, Crutcher on July 20 and 22,

2009, requested from Multiplan a copy of the Provider Agreement it had on file for TLDI.

Multiplan responded two days later that it was having trouble locating the agreement, but that

Multiplan had become part of the Provider Agreement entered into by UP&UP by virtue of its

integration with BCE in 2004 and BCE’s subsequent acquisition by Multiplan. Multiplan also

stated that PHCS had been added to the agreement by virtue of its acquisition by Multiplan in

2006. On July 29, 2009, Multiplan located the Provider Agreement and sent it to Crutcher.

       Five years later, beginning in 2014 and extending into 2015, Plaintiffs, in response to

receiving Explanation of Benefits (“EOBs”) from payors that showed Multiplan discounts being

applied to their invoices, sent multiple letters to payors and Multiplan disputing the notion it had



                                                 6

        Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 6 of 34
a contract with Multiplan, protesting the discounts, and requesting they stop being applied. Neither

Multiplan nor the payors responded to these letters, and the discounts continued unabated. In

February 2015, Crutcher sent a more formal letter to Multiplan requesting a copy of the current

fee schedule Multiplan had been applying to TLDI payments and asking that a new provider

agreement be created between the parties. On August 13, 2015, Crutcher again sent a letter to

Multiplan claiming there was no contractual agreement between TLDI and Multiplan, asking for

a full accounting of and reimbursement for discounts given to TLDI customers and directing

Multiplan to cease any future discounting for customers using the Multiplan network.

       In response, Multiplan sent a letter to TLDI on September 14, 2015, explaining that because

of Crutcher’s June 9, 2008 letter, it had substituted TLDI for Branson Imaging, LLC, in the

Provider Agreement. It noted that because it had not received written notice of its intention to

terminate, as referenced in the Provider Agreement, it had continued to include TLDI in its network

and apply discounts. Not long after, Multiplan informed Plaintiffs it was unenrolling TLDI from

its network, effective September 8, 2015. On November 6, 2015, Plaintiffs filed this action.

Plaintiffs allege that despite Multiplan’s representation in its September 14, 2015 letter, it

continued to apply discounts to TLDI customers using the Multiplan network until May 18, 2016.

       C. Provider Agreement

       There are two types of contracts that, in combination, create Multiplan’s PPO network. The

first type is comprised of the provider agreements entered into between Multiplan and medical

providers, such as TLDI. The second type includes the network agreements entered into between

Multiplan and payors, including in this instance entities like Coventry, Procura, and Cox

HealthPlans. Network agreements require payors to steer patients to in-network providers by

providing financial incentives, but also allow those payors to access the discount rate when paying



                                                 7

        Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 7 of 34
those providers. The provider agreements allow for medical providers to be listed in Multiplan’s

Provider Directory and to benefit from the increased volume of patients steered to their businesses,

but at the cost of only being compensated at the discounted rate. Plaintiffs allege that Multiplan

allowed payors who did not have network agreements with Multiplan to apply its discount rate

when TLDI sent them bills without providing steerage, depriving TLDI both the opportunity to

serve more patients or bill its full rate. Multiplan claims every payor given access to the discount

rate was a part of its network and entitled to access the discount rate.

       Branson Imaging, Inc. entered into a Provider Agreement with UP&UP whereby it agreed

to participate in UP&UP’s PPO Network. Under the Provider Agreement, Branson Imaging agreed

to offer discounted rates to payors in Multiplan’s network. A “payor” is defined as

       any self-insured employer, provider organization, health maintenance organization,
       financial institutions and associations, such as VISA and MASTERCARD,
       insurance company, third party· administrator, or any other entity and/or the clients
       of any of these entities which is responsible under Health Care Plan Benefits,
       liability claims, or Worker's Compensation benefits to pay Services for a Covered
       Person and has an active Payor Agreement with UP&UP.

(emphasis added). A network agreement—referred to as a “Payor Agreement” in the above

text—is defined as “an agreement between Payor and UP&UP providing access to UP&UP’s

Provider Network for Covered Person. Further, in the Provider Agreement, UP&UP agreed “not

to offer discounted services to any Payor who sells or leases UP&UP’s list of contracted

Providers, either directly to other Payors or to a broker, who then sells the list to other Payors.”

       Under the Provider Agreement, the settlement to TLDI for outpatient services for patients

referred to TLDI by UP&UP was set to be “75% of Charges for Services rendered”, equivalent

to a 25% discount. The contract provides “All amendments or modifications to this Agreement

shall be mutually agreed to in writing by Provider and UP&UP.”

       D. Network Agreement and Rental of Network by Third Parties

                                                  8

        Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 8 of 34
       Plaintiffs claim that Multiplan entered into several network agreements that allowed

downstream payors with no contractual linkage to Multiplan to apply the discount rate in violation

of the Provider Agreement. One of these network agreements was between Multiplan and

Coventry, Inc. For the purposes of providing background, the Court considers the network

agreement between Multiplan and Coventry to be substantively similar to its other network

agreements. TLDI was not a party to any network agreement.

       Coventry had certain clients defined under the Network Agreement as “under contract with

Coventry. These included the state of Illinois, the City of Chicago, Texas Mutual Insurance, 7-

Eleven, Southwest Airlines, Sears, and Liberty Mutual. These entities, known as “downstream

entities” were authorized to access Multiplan’s discount through Coventry under the Network

Agreement between Coventry and Multiplan. Under § 4.1.8.5 of the Network Agreement,

Coventry and its clients were obligated to “employ channeling and other network steerage and

direction techniques that require and allow Participants to utilize Medical Providers for Health

Services.” This language obligated Coventry and similar downstream entities to steer its patients

toward TLDI. It should be noted that the Network Agreements entered into between Multiplan and

payors like Coventry did encourage and provide for steerage of patients to Plaintiffs, even when

those patients were being referred from downstream entities. While it not clear from the record

how much, if any, success these payors had in steering patients to TLDI, Multiplan did recognize

that TLDI expected to benefit from these agreements at the cost of being paid a discounted rate.

These downstream entities did not have active payor agreements with Multiplan or its

predecessors.

                                      Standard of Review

       Summary judgment is proper where, viewing the evidence in the light most favorable to



                                                9

        Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 9 of 34
the non-moving party, there are no genuine issues of material fact and the moving party is entitled

to judgment as a matter of law. Fed. R. Civ. P. 56(a); Reich v. ConAgra, Inc., 987 F.2d 1357, 1359

(8th Cir. 1993). “Where there is no dispute of material fact and reasonable fact finders could not

find in favor of the nonmoving party, summary judgment is appropriate.” Quinn v. St. Louis

County, 653 F.3d 745, 750 (8th Cir. 2011). Initially, the moving party bears the burden of

demonstrating the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). If the movant meets the initial step, the burden shifts to the nonmoving party to

“set forth specific facts showing that there is a genuine issue for trial.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). To satisfy this burden, the nonmoving party must “do more than

simply show there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

       A question of material fact is not required to be resolved conclusively in favor of the party

asserting its existence. Rather, all that is required is sufficient evidence supporting the factual

dispute that would require a jury to resolve the differing versions of truth at trial. Anderson v.

Liberty Lobby, Inc., 477 U.S. at 248-249. Further, determinations of credibility and the weight to

give evidence are the functions of the jury, not the judge. Wierman v. Casey’s General Stores, et

al., 638 F.3d 984, 993 (8th Cir. 2011).




                                                 Discussion

       A. Existence of Provider Agreement between TLDI and Multiplan

       Multiplan asserts there is no genuine issue of material fact as to whether TLDI and

Multiplan had a valid Provider Agreement. The corporate history of TLDI and Multiplan is



                                                 10

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 10 of 34
complex, but for the purposes of this discussion it is enough to say that in April 2000, Medical

Investments of Branson d/b/a Branson Imaging entered into a provider agreement with UP&UP.

Through a series of acquisitions and mergers, UP&UP in 2006 became part of the Multiplan/PHCS

network. The Provider Agreement by its own terms survived these acquisitions. At each step, the

new PPO was simply substituted for the old PPO in the contract.

       On the provider side of the original contract was Medical Investments of Branson d/b/a

Branson Imaging. At some point, Branson Imaging, LLC, was substituted for Medical Investments

of Branson d/b/a Branson Imaging in the provider agreement. Soon after, Articles of Incorporation

were filed creating Tri-Lake Diagnostic Technologies, Inc. In January 2003, and at the request of

Branson Imaging, TLDT was substituted for Branson Imaging as the provider in the Provider

Agreement. Five years later, in February 2008, Crutcher filed Articles of Organization for Tri-

Lake Diagnostic Imaging, LLC. Later that month, and again in May 2008, Crutcher sent

correspondence to Multiplan asking to substitute TLDI for Branson Imaging as the provider in the

Provider Agreement. Multiplan granted Crutcher’s request, substituting TLDI for Branson

Imaging in the Provider Agreement and listing TLDI in its PPO network. Five years later, Plaintiffs

began to dispute the discounts being applied under the Provider Agreement.

       The first question before the Court is whether Crutcher’s letters to Multiplan accomplished

the goal of substituting TLDI for Branson Imaging as the provider in the Provider Agreement.

TLDI argues that because there was never any meeting of the minds between Plaintiffs and

Defendants, there was no valid contractual relationship. In Missouri, “mutuality of agreement” is

an essential element in a contract. Bldg. Erection Serv. Co. v. Plastic Sales & Mfg. Co., Inc., 163

S.W.3d 472, 477 (Mo. Ct. App. 2005). This requires a “meeting of the minds” of the contracting

parties regarding the same thing, at the same time. Walker v. Rogers, 182 S.W.3d 761, 768-69



                                                11

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 11 of 34
(Mo. Ct. App. 2006). The Court will determine whether there was a meeting of the minds by

looking to the intention of the parties as manifested in their words and acts. J.H. Brown, 331

S.W.3d 692, 702 (Mo. Ct. App. 2011).

       After careful review of the evidence, the Court finds that there was a mutuality of

agreement between TLDI and Multiplan. The Court’s finding is informed by the letters Crutcher

sent to Multiplan in May and June asking for TLDI to be substituted for Branson Imaging in its

provider directory. These letters clearly evince Crutcher’s desire to keep her diagnostic imaging

business in the Provider Agreement. Although Multiplan did not respond affirmatively to

Crutcher’s correspondence, it did make the desired change in its system as reflected in its provider

directory. This act clearly evinces acceptance of Plaintiffs’ offer to be substituted for Branson

Imaging, subject to the identical terms and conditions of the contract. At that point, a meeting of

the minds occurred, and a contract between TLDI and Multiplan came into effect.

       TLDI draws attention to the fact that it apparently had no copy of the Provider Agreement

when it asked Multiplan to substitute itself for Branson Imaging. Under Missouri law, a meeting

of the minds requires that “the nature and extent of the contract’s essential terms must be certain

or capable of being certain.” Smith v. Hammons, 63 S.W.3d 320, 325 (Mo. Ct. App. 2002) (internal

quotations omitted). TLDI argues that because Plaintiffs did not have a copy of the Provider

Agreement until after Multiplan had added it to its network, no meeting of the minds could have

occurred. This argument is unavailing. First, although Crutcher did not have a copy of the Provider

Agreement when she requested TLDI be substituted for Branson Imaging, she was certainly aware

of the essential terms inherent in any PPO agreement because of her experience with TLDT and

Branson Imaging, who were members of the same PPO network. If she were not aware of the

nature of the agreement, she would presumably not have asked to be party to it. Second, even if



                                                12

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 12 of 34
the essential terms of the contract were unknown to her, the holding of Smith v. Hammons infra

does not by its plain language require them to be known. Rather, it requires them to be “certain or

capable of being certain.” Id. In this case, the terms were certain in the sense that they were

embodied in the Provider Agreement, and capable of being certain in the sense that Plaintiffs could

have procured a copy of the Provider Agreement at her convenience. In July 2009, Plaintiffs did

in fact ask for and receive a copy of the Provider Agreement, after which they were certainly

capable of ascertaining its terms.

       The Court’s finding is also informed by each parties’ conduct post-contract formation. If

Crutcher’s own words did not evince an intent to join the contract before its formation, her actions

afterward certainly did. After receiving a copy of the Provider Agreement in July 2009, Crutcher

did not attempt to remove TLDI from the Agreement. It was not until 2014 that Crutcher sent a

letter to Multiplan claiming there was no contract between TLDI and Multiplan. In light of the fact

that both parties proceeded as if there were a provider agreement since 2008, and that Plaintiffs

had a copy of the contract since 2009, the Court finds Plaintiffs’ claim on this point unpersuasive.

Ultimately, it is simply not plausible that in 2014 Plaintiffs actually believed that there was no

contractual arrangement between TLDI and Multiplan, considering Crutcher specifically requested

that TLDI be substituted for Branson Imaging in the Provider Agreement after receiving the

Agreement, and furthermore acted for more than 6 years as if an Agreement existed. Because of

the lack of a genuine issue of material fact on this point, the Court finds as a matter of law that a

contract existed between TLDI and Multiplan. As a matter of equity, Plaintiffs accepted steerage

under the contract and should not now be permitted to claim a right to recover for the discount

which entitled them to that steerage.




                                                 13

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 13 of 34
       B. RICO Claims

       Count I and Count II state claims under the Racketeer Influenced and Corrupt

Organizations Act (“RICO”) pursuant to 18 U.S.C. § § 1962(c) and (d). Count I states a RICO

violation under §1962(c) and Count II states a conspiracy to commit a RICO violation under

§1962(d). Because the claims contain similar elements with a single exception, the Court will

discuss them together.

       Section 1962(c) makes it “unlawful for any . . . enterprise . . . to conduct or participate,

directly or indirectly, in the conduct of such enterprise’s affairs through a pattern of racketeering

activity or collection of unlawful debt.” To prevail in a RICO claim, Crutcher must establish that

Multiplan engaged in conduct of an enterprise through a pattern of racketeering activity. Crest

Const. II v. Doe, 660 F.3d 346, 356 (8th Cir. 2011). The gravamen of Crutcher’s claim is that

Multiplan repeatedly violated federal wire and mail fraud statutes by sending hundreds of

wrongfully-discounted payments to TLDI between 2008 and 2016 and that this activity constituted

a pattern of racketeering activity of the type that supports a RICO claim.

       A RICO claim must be premised on the existence of certain predicate criminal acts. Lange

v. Hocker, 940 F.2d 359, 362 (8th Cir. 1991). In this case, Crutcher asserts Multiplan committed

wire fraud under 18 U.S.C. § 1343 and mail fraud under 18 U.S.C. § 1341. The elements of these

crimes are as follows: (1) a plan to scheme or defraud; (2) intent to defraud; (3) reasonable

foreseeability that mail [or wire] will be used in furtherance of the scheme; and (4) actual use of

the mail (or wires) to further the fraudulent scheme. United States v. Frank, 354 F.3d 910, 916-

918 (8th Cir. 2004) (citing United States v. Bearden, 265 F.3d 732, 736 (8th Cir. 2001).

Additionally, in the RICO context, the plaintiff must allege the time, place, and content of all false




                                                 14

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 14 of 34
representations—it cannot rest on vague and conclusory allegations of fraud or misrepresentation.

Lange, 940 F.2d at 362 (internal citations omitted).

       Turning to the pleadings, Plaintiffs allege at several points instances where Multiplan made

material omissions and misrepresentations. In paragraph 74 of their Complaint, Plaintiffs state

“For example, MULTIPLAN and PHCS illegally applied unauthorized discounts to, and/or

repriced, medical claims submitted by CRUTCHER/TRI-LAKES to insurance payers.

MULTIPLAN and PHCS also represented in correspondence that there was a valid contractual

agreement between MULTIPLAN/PHCS and CRUTCHER/TRI-LAKES which included

discounts for medical claims submitted by CRUTCHER/TRI-LAKES despite the fact there was

no validly executed contract agreement between MULTIPLAN/PHCS and CRUTCHER/TRI-

LAKES.”

       Plaintiffs allege another instance of fraud in paragraph 76 of their Complaint, where she

states that Multiplan made material misrepresentations regarding its downstream entities such as

Coventry and CoxHealth on the EOB forms sent to Plaintiffs, which contained unauthorized

discounts for payors that they had no right to apply.

       Finally, Plaintiffs in paragraph 77 of their Complaint allegee that Multiplan committed

fraud (1) when it sent improperly-discounted EOBs to Plaintiffs in connection to medical claims;

(2) when it sent notices to third-party payors representing it was authorized to sell discounts for

claims sent to TLDI; (3) when it sent letters to Plaintiffs regarding their status in the PPO network;

and (4) when it sent payments to payors.

       After careful review of the record, the Court finds there is no genuine issue of material fact

as to whether there exist predicate acts capable of supporting a RICO claim. Plaintiffs’ claims of

fraud break down into two discrete accusations. First, Plaintiffs allege that Multiplan lied to



                                                 15

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 15 of 34
Crutcher about the existence of a PPO contract with TLDI so that it could improperly discount

payments made to TLDI. For the reasons explained above, the Court has already found that there

was a valid contract between TLDI and Multiplan. For this reason, these representations of the

existence of a contract cannot be considered fraud.

       The second accusation is that Multiplan lied to Plaintiffs and payors about the availability

of contractual discounts to the downstream payors under the Network Agreement, again so that it

could improperly discount payments made to TLDI. For the reasons explained below, the Court

agrees with Plaintiffs that Multiplan violated the contract terms by allowing payors without payor

agreements to access the discount. However, a breach of a contract does not, in and of itself,

constitute evidence of fraud. A fraud claim requires a showing of both a plan and an intent to

defraud. Lally, 863 F.2d at 613. The evidence pointed to by Plaintiffs in support of their RICO

claim presents a compelling argument that Multiplan, at various points, breached its contract with

TLDI. However, what Plaintiffs cannot point to is evidence of intentional wrongdoing necessary

to conclude that these breaches were the result of a scheme or plan to defraud, as opposed to

carelessness or a simple misunderstanding of the contract terms. In this case, although Multiplan

breached the contract, the Court finds no evidence this breach was intentional or the result of a

scheme or plan to defraud TLDI.

        In the Court’s view, the evidence does not show malice on the part of Multiplan but instead

carelessness in both its treatment of TLDI and its understanding of the Network Agreement, likely

a result of the fact that the relationship between the two entities was created almost accidentally,

in the aftermath of multiple mergers and acquisitions. Furthermore, to the extent the material

misrepresentations relied on by TLDI are contained in the EOBs, the Court notes these EOBs were

created by the payors, not Multiplan, and as such cannot be considered misrepresentations made



                                                16

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 16 of 34
by Multiplan itself. Because the Court finds no genuine issue of material fact as to whether

Plaintiffs can satisfy that intentionality element of mail and wire fraud, it finds that no predicate

acts exist that can support a RICO claim under § 1962(c) or a RICO conspiracy claim under §

1962(d). As such, the Court will grant Multiplan’s Motion for Summary Judgment dismissing

Counts I and II and deny Plaintiffs’ Motion for Summary Judgment on these counts.

       The Court separately notes that a RICO action requires the existence of an “enterprise,”

defined as “any individual, partnership, corporation, association, or other legal entity, and any

union or group of individuals associated in fact although not a legal entity.” Craig v. Outdoor

Advertising, Inc. v. Viacom Outdoor, Inc., 528 F.3d 1001, 1026 (8th Cir. 2008); 18 U.S.C.

§ 1961(4). An association-in-fact enterprise must have (1) a common or shared purpose; (2) some

continuity of structure and personnel; and (3) an ascertainable structure distinct from that inherent

in a pattern of racketeering. McDonough v. Nat'l Home Ins. Co., 108 F.3d 174, 177 (8th Cir. 1997).

       In this case, Plaintiffs claim there was an association-in-fact entity composed of Multiplan,

PHCS, and the payors and insurance brokers who applied untheorized discounts to their TLDI

invoices. They describe these entities as sharing a common purpose of arranging for the

underpayment of TLDI bills, that they share a continuity of structure and personnel embedded by

their contractual and business relationship, and that this structure is distinct from that inherent in

a pattern of racketeering because it would exist independently of its scheme to defraud TLDI.

       On its own review of the evidence, the Court finds no genuine issue of material fact as to

whether there is a common purpose or continuity of structure or personnel. The Court is not aware

of any case law indicating that the mere existence of a business relationship is enough to create a

“continuity and structure of personnel” between Multiplan and the third-party payors and

insurance brokers necessary to support this element of a RICO claim. Furthermore, as the Court



                                                 17

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 17 of 34
has already noted, there is no evidence that the payors and insurance brokers intentionally sought

to deny TLDI the compensation it was entitled to via the application of unauthorized discounts.

As such, it cannot be maintained that these third-party payors shared a common purpose with

Multiplan. The Court finds there was no “enterprise” sufficient to support Plaintiffs’ RICO claim

and on this basis grants Defendant’s Motion for Summary Judgment on Counts I and II.

       III. Unjust Enrichment

       Plaintiffs state an unjust enrichment claim against Multiplan. In Missouri, unjust

enrichment has three elements: (1) a benefit conferred by a plaintiff on a defendant; (2) the

defendant's appreciation of the fact of the benefit; and (3) the acceptance and retention of the

benefit by the defendant under circumstances in which retention without payment would be

inequitable. Hertz Corp. v. RAKS Hospitality, Inc., 196 S.W.3d 536, 543 (Mo. Ct. App. 2006).

Plaintiffs claim that Multiplan benefitted from its silent PPO scheme by receiving kickbacks from

payors and insurance brokers in exchange for allowing them access to the discount rate, that

Multiplan knew of and appreciated these benefits, some percentage of which were in fact owed to

TLDI, and that it would be inequitable to retain these benefits, which came at the expense of TLDI

and Crutcher.

       It is well-settled in Missouri that “If the plaintiff has entered into an express contract for

the very subject matter for which he seeks recovery, unjust enrichment does not apply, for the

plaintiff’s rights are limited to the express terms of the contract.” Howard v. Turnbull, 316 S.W.3d

431, 436-37 (Mo. Ct. App. 2010) (quoting Farmers New World Life Ins. Co. v. Jolley, 747 S.W.2d

704, 707–08 (Mo. Ct. App.1988). It has been established that there was a contract between

Multiplan and TLDI. The Court finds the subject matter of this contract—specifically, TLDI’s

membership in Multiplan’s PPO network and the availability of the discount rate to payors also in



                                                18

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 18 of 34
that network—is precisely the subject matter for which Plaintiffs now seek recovery in her unjust

enrichment claim. As such, the Court finds Plaintiffs’ unjust enrichment claim is barred as a matter

of law. For this reason, the Court will grant Defendant’s Motion for Summary Judgment on Count

III of Plaintiffs’ Complaint.

       IV. Civil Conspiracy

       Plaintiffs state a civil conspiracy claim against Multiplan. There are five elements to a civil

conspiracy claim in Missouri: (1) two or more persons; (2) an object to be accomplished; (3) a

meeting of minds on the object or course of action; (4) one or more unlawful acts; and, (5)

damages. Lyn–Flex West, Inc. v. Dieckhaus, 24 S.W.3d 693, 700 (Mo. App. E.D. 1999). Because

Multiplan is the parent company PHCS, they may not conspire with each other. Copperweld Corp.

v. Independence Tube Corp., 467 U.S. 752, 771 (1984). As such, any conspiracy would have to

exist between Multiplan and the third-party payors and insurance brokers. Crutcher claims that the

record establishes Multiplan and the third-party payors conspired to lease discount rates to

downstream fourth-party payors, thereby intentionally breaching the Provider Agreement contract,

and that this is sufficient to support a civil conspiracy claim.

       The Court notes that although Multiplan might have breached the Provider Agreement

when it allowed third-party payors to lease the discount rates to downstream payors, the third-party

payors themselves were not party to the Provider Agreement. Rather, they were party to the

Network Agreement, which by it terms allowed them to provide the discount rates to downstream

payors. As the Court has already noted, there is no evidence in the record that the third-party payors

knew that Multiplan was breaching the terms of the Provider Agreement or was part of any scheme

to defraud TLDI by applying untheorized discounts. As such, it cannot be stated that there was a

true “meeting of minds” between Multiplan and any of the third-party payors. Because there is no



                                                  19

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 19 of 34
genuine issue of material fact as to whether any third-party payors were aware of Multiplan’s

breach of the Provider Agreement or that the discounts they requested from TLDI were

unauthorized, the Court will grant Defendant’s Motion for Summary Judgment as to Count IV of

Plaintiffs’ Complaint.

        V. Fraud

        Crutcher states a claim for fraudulent misrepresentation under Missouri law. There are nine

elements to such a claim: (1) a representation; (2) its falsity; (3) its materiality; (4) the speaker's

knowledge of its falsity or ignorance of its truth; (5) the speaker's intent that it should be acted on

by the person and in the manner reasonably contemplated; (6) the hearer's ignorance of the falsity

of the representation; (7) the hearer's reliance on the representation being true; (8) the hearer's right

to rely thereon; and (9) the hearer's consequent and proximately caused injury.” Hess v. Chase

Manhattan Bank, USA, N.A., 220 S.W.3d 758, 765 (Mo. 2007) (en banc) (internal citations

omitted). Plaintiffs, in their complaint, cites to three misrepresentations to support her fraud claim.

        First, Plaintiff’s point to an alleged misrepresentation made in a letter from Multiplan in

July 2009. In a July 22, 2009 letter, Multiplan stated to Crutcher in response to a request for a copy

of the Provider Agreement that it was “unable to locate the . . . facility contract” and that it was

“probable [Crutcher would] need an updated contract for your ancillary facility.” Crutcher claims

that Multiplan in this letter represented its belief that there was no PPO agreement between

Multiplan and TLDI and that Multiplan did not intend to apply the discounts to in-network payors,

and that these representations were false. After review of the record, the Court finds there were no

misrepresentations contained in its July 22 letter. Multiplan’s representation that it could not locate

the Provider Agreement is not the same as representing there was no agreement. The Court is also

attentive to the fact that one week after sending its July 22 letter, Multiplan located the Provider



                                                   20

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 20 of 34
Agreement and promptly sent it to Crutcher. This is conclusive evidence that Multiplan believed

that TLDI was a member of its PPO network throughout their dealings and that Multiplan did not

falsely represent itself on July 22, 2009.

       Second, Plaintiff’s argue that Multiplan failed to disclose to Plaintiffs that it intended to

and did lease PPO discounts to downstream payors. A failure to disclose information can constitute

a misrepresentation for purposes of a fraudulent misrepresentation claim. Id. (citations omitted).

In this case, Plaintiffs accuse Multiplan of intentionally failing to inform her that it would allow

downstream payors to use its discounts, and that it misidentified, misrepresented, or omitted data

on EOB forms sent to Crutcher in order to conceal the fact that downstream payors were taking

advantage of its discounts. The Court has carefully reviewed these EOBs and finds they were

created not by Multiplan but by third- or fourth-party payors, and were mailed directly from these

payors to TLDI. Because Multiplan did not create these documents or transit them to TLDI, the

statements in those documents cannot be considered representations made by Multiplan for

purpose of this fraud claim. There is no evidence Multiplan arranged for or controlled the

information downstream payors provided to Plaintiffs in their EOBs.

       Finally, Plaintiffs argue that Multiplan fraudulently misrepresented itself in a letter sent to

her on September 14, 2015, wherein it stated it would remove TLDI from its PPO network and

cease applying discounts to invoices from payors, effective September 8. Plaintiffs point to 23

EOB forms sent to Plaintiffs by payors after September 8 and until May 2016 that contained an in-

network discount as evidence that Multiplan’s statement on September 14 was a knowing and

intentional misrepresentation. After review of the record, the Court agrees with Plaintiffs that

payors continued to apply in-network PPO discounts to its EOBs for more than eight months after

Multiplan’s letter. However, the Court also observes that these EOBs were created and sent to



                                                 21

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 21 of 34
TLDI by these payors, not by Multiplan itself. There is no evidence in the record that Multiplan

was aware that these payors were continuing to apply unauthorized discounts to their TLDI

invoices. As best the Court can discern from the record, the fault for these unauthorized discounts

appears to fall squarely on the payors, who did not promptly pay heed to the disenrollment of TLDI

from Multiplan’s PPO network. As such, the Court finds that Multiplan’s September 14, 2015

letter does not contain any knowing or intentional misrepresentations.

       Because there is no genuine issue of material fact as to whether Multiplan knowingly and

intentionally misrepresented itself in its 2009 letter, its 2015 letter, or in the EOBs sent by other

organizations to TLDI, the Court will grant Multiplan’s Summary Judgment on Count V of

Plaintiffs’ Complaint.

       VI. Accounting and Disgorgement

       Plaintiffs state in their Suggestions in Opposition to Defendant’s Motion for Summary

Judgment that they are withdrawing their Accounting and Disgorgement claim. As such, the Court

will grant Multiplan’s Summary Judgment on Count VI of Plaintiffs’ Complaint.

       VII. Breach of Contract

       Plaintiffs assert in the alternative that if a contract existed, Multiplan breached the terms of

the Provider Agreement in three ways: (1) By amending the contract without TLDI’s written

consent to increase the discount rate; (2) by allowing payors who lacked a direct contractual

relationship with Multiplan to access to the discount rate; and (3) by failing to make best efforts to

steer payors toward TLDI. The Court will address these alleged breaches in turn.

       In Missouri a breach of contract claim has four elements: (1) the existence of a valid

contract; (2) the rights and obligations of each party; (3) a breach; and (4) damages.” Kieffer v.

Icaza, 376 S.W.3d 653, 657 (Mo. 2012) (en banc). For purposes of this claim, both sides agree that



                                                 22

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 22 of 34
the Provider Agreement between TLDI and UP&UP (later acquired by Multiplan) is a valid

contract between the parties that sets out each sides’ rights and obligations.

       A. Discount Rate Provision

       The Provider Agreement establishes that “For Services furnished to each Outpatient, the

settlement will be: 75% for Services Rendered.” This indicates that payors that were part of the

Multiplan PPO network were entitled to invoice TLDI 75% of what they would normally invoice

for services rendered to outpatients, the equivalent of a 25% discount. Plaintiffs claim, and

Multiplan admits, that in many cases payors invoiced and received a discount greater than 25%.

       Multiplan claims this was not a breach because the flat 25% discount rate contained in the

Provider Agreement was modified on two occasions. The first occasion was in 2007, when

Multiplan transitioned from a 75% “Percent of Change” method to a variable SSRIM fee schedule.

Multiplan notified TLDT of that change by letter on August 1, 2007. The letter contained a written

copy of the amendment and the new fee schedule. TLDT did not respond to the letter but continued

to operate and accept discounts under the new fee schedule. The second occasion was in November

2014, when Multiplan transitioned from the SSRIM fee schedule to the SRAD90 fee schedule. As

in 2007, Multiplan notified TLDI of the change in a letter that contained a written copy of the

amendment and the new fee schedule.

       The Provider Agreement further states that “All amendments or modifications to this

Agreement shall be mutually agreed to in writing by Provider and UP&UP.” Plaintiffs claim that

Multiplan’s letters to TLDI did not effect an amendment of the contract because they were not

“mutually agreed to in writing” by both TLDI and Multiplan. It is undisputed that TLDI never

agreed to these amendments in writing. However, “even if a contract contains a clause saying that

it can only be modified by a writing, nothing ‘prevents the parties . . . from effecting modifications



                                                 23

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 23 of 34
by valid contractual formalities, even though there is no writing.’” Prime Cut KC, LLC v. Kansas

City Live Block 139 Retail, LLC, 2015 WL 12731918, at *7 (Mo. Ct. App. Apr. 3, 2015) (quoting

Doss v. EPIC Healthcare Mgmt. Co., 901 S.W.2d 216, 221 (Mo. Ct. App. 1995)).

       Multiplan tries to escape the plain language requiring mutual agreement to any

amendments in writing in three ways. First, it claims that Plaintiffs suggest that any amendment to

the Provider Agreement must be signed in writing by both parties, which the text of the contract

does not require. But nowhere do Plaintiffs actually make this argument. Rather, Plaintiffs claim

that for an amendment to occur, TLDI was required to agree to the amendment in writing, with or

without a signature. This accords with the plain language of the contract.

       Second, Multiplan claims that Plaintiffs assented to the SSRIM amendment in writing

when they asked TLDI be substituted for TLDT in its directory in 2008, after the fee schedule

changed from a flat fee to SSRIM. Again, the Court finds this argument unavailing. The plan

language of the contract indicates that both sides must give written consent to any proposed

amendment. Plaintiffs’ request that TLDI be substituted for TLDT in the contract documents

constitutes written consent that TLDI be substituted for TLDT in the contract documents—and no

more. By its plain language, the 2008 letter from Crutcher to Multiplan did not constitute written

consent to modify the fee schedule, as Multiplan claims.

       Third, Multiplan claims Plaintiffs provided consent to the fee schedule amendments

through their conduct, which effected a modification of the part of the contract requiring changes

to be made in writing. Essentially, Multiplan argues that Plaintiffs waived two rights granted to

them under the contract: (1) the right to have any amendment to the contract be agreed to in writing

and (2) the right to receive 75% of the normal payment for business generated through the PPO

network. Multiplan argues Plaintiffs waived these rights by not responding to its unilateral



                                                24

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 24 of 34
amendment letters and by accepting payments from payors under the SSRIM fee schedule between

2007 and 2014 and under the SRAD90 fee schedule from 2014 to 2015. In Missouri, waiver of a

contract provision is defined as the

         “intentional relinquishment of a known right, on the question of which intention
         of the party charged with waiver is controlling and, if not shown by express
         declarations but implied by conduct, there must be a clear, unequivocal, and
         decisive act of party showing such purpose, and so consistent with intention to
         waive that no other reasonable explanation is possible.”

Carroll’s Warehouse Paint Stores, Inc. v. Rainbow Paint & Coatings, Inc., 824 S.W.2d at 151-52

(Mo. Ct. App. 1992) (internal citations omitted). In this case, the evidence of waiver is easy to

spot: Plaintiffs’ non-response to the unilateral amendments proposed by Multiplan and their

practice of accepting discounted payments from payors under the new fee schedules for many

years.

         After careful review of the record, the Court finds Plaintiffs waived the amendment-in-

writing requirement between August 2007 and November 2014 when, in 2008, Crutcher asked to

substitute TLDT for Branson Imaging in the Multiplan network and continued to accept payments

from payors at the new discounted rate without objection after receiving notice of the fee schedule

modification. The only reasonable explanation of Plaintiffs’ practice of accepting payments under

the new fee schedule for almost six years is that they intended to waive agreement-in-writing

requirement with regard to this modification and operate as if the SSRIM fee schedule had replaced

the original. Crutcher’s request to substitute TLDT for Branson Imaging came after this new fee

schedule went into effect, strongly implying that Plaintiffs intended to abide by the SSRIM fee

schedule then in existence.

         In making this finding, the Court is cognizant of the clause in the Provider Agreement that

states “Failure to exercise any right under this Agreement shall not act as a waiver of such right.”



                                                 25

         Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 25 of 34
In Robb v. Bond Purchase, LLC, a Missouri court faced with a similar waiver clause and a similar

argument that such language required the Court to disregard any conduct cited as evidence of

waiver. 580 S.W.3d 70, 80 (Mo. Ct. App. 2019) (“No delay or omissions by Lender to exercise

any right . . . under any other Loan Document shall impair such right . . . or be construed to be a

waiver[.]”. The court in that case rejected the proposition that such a clause could negate the

parties’ ability to modify their contract via later conduct or oral modification. Id. (“a provision that

an express condition of a promise or promises in the contract cannot be eliminated by waiver, or

by conduct constituting an estoppel, is wholly ineffective.”) (quoting Fritts v. Cloud Oak Flooring

Co., 478 S.W.2d 8, 14 (Mo. Ct. App. 1972)). On its own review of the relevant Missouri case law,

the Court finds strong support for the proposition that parties cannot rule out via waiver clause the

possibility that they might in the future modify their contract via waiver based on implied conduct.

See Fritts, 478 S.W.2d at 14; Luck “E” Strike Corp. v. First State Bank of Purdy, 75 S.W.3d 828,

830 (Mo. Ct. App. 2002); Doss v. EPIC Healthcare Management Co., 901 S.W.2d 216, 221 (Mo.

Ct. App. 1995). Because the contractual formalities of offer, acceptance, and consideration were

adhered to as to the SSRIM fee schedule, the Court will deny Plaintiffs’ Motion for Summary

Judgment on this issue. Plaintiff accepted steerage between 2008 and 2014 after asking to be part

of Multiplan’s network and, after having every opportunity to express concern or object, accepted

discounted payments not in the amount of 75% but in the amount dictated in the SSRIM fee

schedule.

        Multiplan sent Plaintiffs a new fee schedule, the SRAD90 fee schedule, in November 2014.

Again, there is no evidence Plaintiffs agreed to this change in writing, as required by the contract.

The Court finds no support in the case law for the proposition that Plaintiffs’ decision to waive the

amendment-in-writing requirement with regard to the SSRIM fee schedule nullified that



                                                  26

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 26 of 34
requirement for all time regarding future fee schedule changes. As such, the Court must conduct a

separate waiver analysis for this separate proposed modification. Unlike the SSRIM fee schedule,

the SRAD90 fee schedule was met with almost contemporaneous opposition from Plaintiffs.

Specifically, Plaintiffs objected to the discounts applied under SRAD90 in the form of letters

written to Multiplan and payors disputing their payment amounts and even the very existence of a

Provider Agreement between them and Multiplan. These letters began on February 27, 2015, only

months after SRAD90 went into effect. On the face of these almost-immediate objections, the

Court finds no “clear, unequivocal, and decisive act” indicating a waiver of its right to agree in

writing to this proposed modification. As such, the Court finds Multiplan, by applying the

SRAD90 fee schedule without written consent from Plaintiffs, breached the terms of the Provider

Agreement.

       For the reasons explained above, the Court finds that Multiplan’s proposed modification to

the fee schedule modified the contract in the case of its SSRIM fee schedule but did not modify

the contract in the case of its SRAD90 fee schedule. The Court does not consider there to be a

genuine issue of material fact as to whether Multiplan breached the Provider Agreement by

applying discounts under its SRAD90 fee schedule, which exceeded the discounts allowed under

the SSRIM fee schedule. On this basis, the Court will grant Plaintiffs’ Motion for Summary

Judgment as to Count VII of the Second Amended Complaint with regard to its SRAD90

modification. The Court also finds that Multiplan breached the Provider Agreement by continuing

to allow payors with active Network Agreements to make available to downstream entities the

SRAD90 discounts after receiving notice from Plaintiffs on February 27, 2015, that it objected to

that proposed modification to the Provider Agreement.




                                               27

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 27 of 34
       B. Anti-Leasing Provision

       Plaintiffs claim Multiplan breached the terms of the Provider Agreement when it made the

discount rate available to payors who sold or leased Multiplan’s list of providers to other payors

or a broker. Plaintiff’s also claim Multiplan breached the terms of the Provider Agreement when

it made the discount rate available to payors who it did not have a direct contract with. The Court

notes the waiver analysis conducted supra does not apply to this section because Plaintiffs were

unaware that the downstream payors did not have active payor agreements with Multiplan.

       The relevant provisions of the Provider Agreement state:

       “UP&UP agrees not to offer discounted services to any Payor who sells or leases
       UP&UP’s list of contracted Providers, either directly to other Payors or to a broker,
       who then sells the list to other Payors.”
and

       “Payor” means any self-insured employer, provider organization, health
       maintenance organization, financial institutions and associations, such as VISA and
       MASTERCARD, insurance company, third party· administrator, or any other entity
       and/or the clients of any of these entities which is responsible under Health Care
       Plan Benefits, liability claims, or Worker's Compensation benefits to pay Services
       for a Covered Person and has an active Payor Agreement with UP&UP.”
and

       “Payor Agreement” shall mean an agreement between payor and UP&UP providing
       access to UP&UP’s Provider Network for Covered Person.”

Multiplan admits that it provided access to its discount rate to providers who did not have an active

Payor Agreement with UP&UP but claims this was allowed under the terms of the Provider

Agreement.

       On its own review of the contract terms, the Court disagrees. The contract’s definition of

“payor” is not a model of clarity, but it is unambiguous when closely parsed. It sets out two

requirements of a payor: (1) that it be a self-insured employer, provider organization, health




                                                 28

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 28 of 34
maintenance organizations, financial institutions and associations . . . or any other entity and/or

clients of any of these entities; and (2) that it have “an active Payor Agreement with UP&UP.”

       After careful analysis of both contracts, the Court observes that the Provider Agreement

and the Network Agreements are conflicted on who is allowed to access the discount rate. Under

the Provider Agreement, a “payor” is defined as any self-insured employer, provider organizations,

insurance company, etc. that has an active Payor Agreement with Multiplan. A payor agreement

means an agreement between that payor and Multiplan providing access to its network. Only

payors, as defined in the provider agreement, are entitled to the discount rate under the provider

agreement. The Provider Agreement also states that “UP&UP agrees not to offer discounted

services to any Payor who sells or leases UP&UP’s list of contracted Providers, either directly to

other Payors or to a broker, who then sells the list to other Payors.” The Network Agreement, on

the other hand, envisions the discount rate being made available to downstream entities who have

no contractual relationship with Multiplan. Multiplan, pursuant to its Network Agreement with

Coventry and other directly-contracted clients, allowed payors with no direct contractual linkage

to Multiplan to access the discounted rate when paying TLDI.

       Multiplan argues that the downstream payors who accessed the discount rate did not need

an active Payor Agreement with Multiplan because they were clients of organizations like Procura

or Coventry, who did have active Network Agreements with Multiplan. As a matter of grammar,

this argument fails. The plain language of the contract provision mandates that a payor “[have] an

active Payor Agreement with [Multiplan].” This clause, which is a postpositive modifier attached

to a straightforward, parallel construction that contains nouns and verbs in a series, is presumed to

apply to the entire series. See Series-Qualifier Canon, BLACK’S LAW DICTIONARY 1574 (10th ed.

2014). The plain meaning of this clause of the Provider Agreement is that only entities with active



                                                 29

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 29 of 34
Network Agreements with Multiplan were allowed to access the discount rate. Because Multiplan

has admitted it provided the discount rate to payors who themselves provided access to the discount

rate to downstream entities who lacked Network Agreements with Multiplan, the Court does not

consider there to be a genuine issue of material fact as to whether Multiplan breached the anti-

leasing provisions of the Provider Agreement. For this reason, it will grant Plaintiffs’ Motion for

Summary Judgment as to Count VII of its Second Amended Complaint relating to discounts given

to downstream payors who lacked active payor agreements with Multiplan and its predecessors.

       C. Payor Directory Provision

       Plaintiffs argue Multiplan breached the Provider Agreement by failing to deliver via

physical mail a “Payor Directory, with periodic updates, which shall acknowledge Payor’s

participation in Network.” A Payor Directory is defined as “a listing of Payors having an active

Payor Agreement with UP&UP.” Multiplan concedes it never mailed such a directory to Plaintiffs,

but states that it did transmit to Plaintiffs such a directory via Multiplan’s website.

       After careful review of the record, the Court finds that Multiplan did indeed make such a

directory available to Plaintiffs via its website. Furthermore, the contract does not require the

directory to be physically mailed to Plaintiffs. The directory need only be “delivered,” and the

Court finds that Multiplan, by making the directory available to Plaintiffs on an ongoing basis,

accomplished delivery of the directory within the terms of the Provider Agreement. Because there

is no genuine issue of material fact as to whether Multiplan satisfied this provision, the Court will

grant Multiplan’s Motion for Summary Judgment on this issue.

       D. Steerage Provision

       Finally, Plaintiffs claim Multiplan breached the Provider Agreement by failing to steer

payors toward TLDI. The relevant contract provisions states that “In consideration of Provider’s



                                                  30

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 30 of 34
execution of this Agreement, UP&UP agrees to make best efforts that it shall contractually require

each Payor which contracts with UP&UP to create financial incentives/benefits for Covered

Persons to utilize Provider[.]”

       Plaintiffs claim Multiplan did not make best efforts to contractually require payors to steer

potential patients toward TLDI via financial incentives and benefits. Plaintiffs points to three

examples to support their argument that Multiplan did not properly steer patients to TLDI.

       First, Plaintiff’s claim that none of TLDI’s workers’ compensation patients who accessed

Multiplan’s discounts were steered to TLDI by Multiplan because these workers were instead

referred to TLDI by a physician, as required under Missouri’s workers’ compensation laws.

Because these patients were steered to TLDI by their physician, and not by Multiplan, Plaintiffs

claim Multiplan breached the steerage provision. After careful review of the record, the Court does

not find this argument compelling. Under the Provider Agreement, Multiplan was only required to

use best efforts to steer patients with access to the discount rate. It was categorically not required

to steer every patient who had access to the discount rate. The fact that certain patients were

referred to TLDI by physicians in accordance with Missouri’s workers’ compensation scheme does

not indicate that Multiplan violated its steerage obligation.

       Second, Plaintiff’s claim that certain patients referred to TLDI by Cox HealthPlans were

treated as in-network for purposes of applying discounts to the invoices sent by payors to TLDI

but out-of-network for purposes of billing those payor’s customers, resulting in a higher cost of

care for those patients. Plaintiffs claims this violated the steerage provision because Multiplan

failed to create financial benefits for these patients. After consideration of the entire record, the

Court finds this argument fails. Even accepting that Cox overbilled certain patients who used

TLDI’s services for purposes of this analysis, it is still the case that Multiplan was only ever



                                                 31

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 31 of 34
required to use best efforts to create financial benefits to steer patients to TLDI. To that end,

Multiplan’s Network Agreement with Cox HealthPlans required Cox to steer patients toward

TLDI. The Court notes that Multiplan steered hundreds of patients to TLDI over the years by

providing financial incentives to use its services. Cox’s failure to provide financial incentives to

patients in certain limited instances does not fall on the shoulders of Multiplan, especially in lieu

of evidence that Multiplan was aware of Cox’s alleged billing practices in select cases.

        Finally, Plaintiffs claim that Multiplan posted the incorrect phone number for TLDI on its

website, instead posting the phone number for Raytel Imaging, thereby creating an “anti-steerage

effect.” The record shows that on September 5, 2014, Multiplan changed TLDI’s phone number

in its provider directory to a phone number belonging to Raytel Imaging. After careful review, the

Court does not consider this isolated fact enough to support the proposition that Multiplan

substantially breached its steerage obligations to TLDI. Based on the record, it appears far more

likely that this switch in numbers was a simple clerical error. The Court additionally observes both

that Plaintiffs did not alert Multiplan to this oddity and that it came near the end of their business

relationship, by which point Multiplan had already steered a significant number of customers to

TLDI.

        None of the instances cited by Plaintiffs are sufficient for the Court to find that Multiplan

failed to use its best efforts to obtain steerage. For the reasons explained above, the Court does not

consider there to be a genuine issue of material fact as to whether Multiplan breached the steerage

provision of the Provider Agreement. For this reason, the Court will grant Multiplan’s Motion for

Summary Judgment on this issue.

        VIII. Attorney’s Fees




                                                 32

        Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 32 of 34
        The Provider Agreement states that “UP&UP shall indemnify and hold Provider harmless

from loss [or] damage…(including reasonable attorneys' [] fees) arising from actual or alleged

wrongful acts or omissions of UP&UP…in performing services contemplated under this

Agreement.” Plaintiffs assert that this language entitles her to collect attorney’s fees for this

litigation.

        Usually, courts do not interpret indemnity clauses as permitting the recovery of attorney’s

fees in a suit between the two contracting parties for breach of contract. Nusbaum v. City of Kansas

City, 100 S.W.3d 101, 109 (Mo. 2003) (en banc); Monarch Fire Protection Dist. v. Freedom

Consulting & Auditing Servs., 644 F.3d 633, 639 (8th Cir. 2011). In order to do so, the indemnity

clause at issue must expressly refer to litigation between the parties as a reason to indemnify.

Monarch, 644 F.3d at 637 (internal citations removed). In this case, the indemnification language

refers only to “loss . . . arising from wrongful acts or omissions . . . in performing services

contemplated under this Agreement.” The Court finds no express reference in the indemnity clause

covering litigation between the parties. For this reason, the Court will not impose attorney’s fees

on Defendants.

                                         CONCLUSION

        For the reasons explained above, the Court hereby GRANTS-IN-PART and DENIES-IN-

PART Defendants’ Motions for Summary Judgment (Docs. 294 and 370) and GRANTS-IN-

PART and DENIES-IN-PART Plaintiffs’ Motions for Summary Judgment (Docs. 300 and 379).

Defendants’ Motions for Summary Judgment are granted as to Counts I, II, III, IV, V, and VI and

denied as to Count VII of Plaintiffs’ Second Amended Complaint. Plaintiffs’ Motions for

Summary Judgment are granted in part as described herein as to Count VII and otherwise denied.

Counts I, II, III, IIII, V, and VI of Plaintiffs’ Second Amended Complaint are hereby



                                                33

        Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 33 of 34
DISMISSED. The Court hereby enters Judgment against Defendants in part as described herein

on Count VII.

       The Court believes that additional submissions are necessary to determine a sum-certain

damage award on Plaintiffs’ Breach of Contract claim. Plaintiffs are ordered to notify the Court of

their precise requested damage award consistent with this Order together with supporting

documentation by August 21, 2020 with suggestions in support. Defendants shall have 14 days to

file suggestions in opposition to Plaintiffs’ submission. Plaintiffs shall have 7 days from

Defendants’ filing weeks to file reply suggestions. Plaintiffs and Defendants have leave to submit

these filings under seal.

       If, after reviewing the submissions, the Court finds factual disputes requiring a jury

determination, a trial will be scheduled. The Parties in their submissions should address whether a

jury trial on damages is necessary or desired.

       IT IS SO ORDERED.



DATED: August 4, 2020




                                                 34

       Case 6:15-cv-03484-MDH Document 388 Filed 08/04/20 Page 34 of 34
